Marlin, J.,

delivered the opinion of the court.
The plaintiff and appellee has prayed the dismissal of the appeal in this case, on the ground of its having been made returnable on the first Monday of May, although granted the 30th of March, preceding. The citation of appeal was actually served on the next day, which was the 31st day of March.
This case cannot be distinguished from that of Petit et al. vs. Drane, ante 218, lately decided by this court.
The Code of Practice, article 5S3, requires the appeal to be made returnable to the next term of the Supreme Court. The present appeal, ought, therefore, to have been made returnable to the next or April term.
It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed, with costs. .